Title: To Benjamin Franklin from William Greene, 13 November 1775
From: Greene, William
To: Franklin, Benjamin


Dear Friend
Westerly Novr: 13th: 75
On my Coming here I found Your Favor from Newhaven, it gives me great pleasure To hear You was so far on Your journey well, hope before this You have Arriv’d safe home. My little son who You have Taken with You how shall I enough express my Gratitude, I was much at a loss what to Doe with him. I had three Years past a good writing master so that he learn’t Very fast since he has been To an Indifferent school when not Otherways Ingag’d, but he being Very handy to go of Errands and upon the Farm, that he has had Very little Advantages that I really am at a loss what may be his Genius. If he has a Turn for learning shall give it him freely if not I shall be glad of Your Advice in regard to his Genius as I have a great Desire that he may be a useful member of Society. His Mamma has wrote him. My love to him Your Children and in perticular manner to Mrs. Meacome and except a share of the same from Your Sincear and much Oblig’d Friend.
Wm. Greene
